DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. These claims are unsupported in the specification as originally filed. Paragraph [0098] of the specification only recites the data points of 4,000 and 5,000 recited in these claims as the lower limit, i.e. less than 4,000 or 5,000. Applicants claims uses these data points of upper limits, the exact opposite of what is disclosed in the specification. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 23-25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Schoenhammer et al. "Poly( ethyleneglycol) 500 Dimethylether as Novel Solvent for Injectable In Situ Forming Depots", Pharmaceutical Research, Vol. 26, No. 12, December 2009.
Schoenhammer discloses injectable in situ forming depots comprising a solution of PEG400 dimethyl ether, PEG600 and PLGA (absorbable polymer) with a viscosity of ~3200 mPas, methylene blue release was tested for the in-situ forming gel. See entire disclosure especially abstract and table II. Regarding the recitation in claim 1 on release rate of active over a period of time, it follows that since the composition of Schoenhammer is within the scope of the pending claims it will feature the same properties including release profile. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 [R-3] II. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 15-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shalaby et al. (US 2013/0095087 A1), cited previously.
Shalaby teaches an in situ gel forming composition that may be in a liquid form, the gel comprised a solvent including PEG and DMSO, one or more bioactive agents including anti-inflammatory and antibacterial agents (meeting claim 24) and an absorbable polymer comprising a chain segment X-Y-X, where X are hydrophobic blocks that include glycolide and lactide and Y is a hydrophilic block that includes PEG, the absorbable polymer additionally contained aliphatic urethane units on the terminus (meeting Z). See entire disclosure especially abstract, [0003],[0016]-[0018],[0024],[0031],[0033], [0046],[0053] examples and claims 1-2,6-9 and 24.
Regarding the claimed viscosity recited throughout the claims, Shalaby is silent with respect to the specific values. However, Shalaby does teach that viscosity should be adjusted such that it can administered through a needle without excessive force. See [0053]. This is the same reason applicants adjust viscosity in their specification to a specific range. See [0096]. Thus adjusting the viscosity of these in-situ gel forming liquids was well known and understood in the art and within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971).
Regarding the recitation in claims 1 and 15 on release rate of bioactive, it follows that since the gel of Shalaby renders obvious the claims and is within the same scope it will feature the same properties. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 [R-3] II. Regardless several compositions in Figure 1 of Shalaby appear to be within the claimed release profile. 
Claims 1-2 and 15-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenhammer et al., cited above, as applied to claims 15 and 23-25 above, in view of Shalaby et al. (US 2013/0095087 A1).
Schoenhammer is disclosed above. While Schoenhammer teaches in-situ forming drug delivery gels the reference is silent with respect to the more specific absorbable polymers and bioactive agents claimed.
 However as taught by Shalaby, cited above, use of absorbable polymers and the claimed bioactives were well known before the time of the claimed invention to be useful in the field of in-situ forming drug depots. See entire disclosure especially abstract, [0003],[0016]-[0018],[0024],[0031],[0033], [0046],[0053] examples and claims 1-2,6-9 and 24.
Since the references are related in their teachings of in-situ gel forming depots one of ordinary skill would have a high expectation of success in adding or substituting the absorbable polymers and bioactive agents of Shalaby into Schoenhammer. Reason to make such a modification stems from the disclosure of Shalaby that the injectable liquids gelled in-situ and had a desirable release rate. Reason to add a bioactive agent such as antibacterial agents from Shalaby would be to treat or prevent bacterial infection. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding the viscosity recited claims 26-27, Schoenhammer is silent with respect to these specific values. However, Schoenhammer does teach that viscosity and the required force to push the solution though a needle are related. See page 2570 rt. col last ¶-page 2571 fig 2. This is the same reason applicants adjust viscosity in their specification to a specific range. See [0096]. Thus adjusting the viscosity of these in-situ gel forming liquids was well known and understood in the art and within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971).

Response to Arguments
Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive. Applicants assert Shalaby only discloses a range of 1-1000 cps and does not read on the new claimed viscosity range of 2,000-50,000 cps.
As outlined in the new obviousness rejection over Shalaby adjusting the viscosity of this composition is considered obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES W ROGERS/Primary Examiner, Art Unit 1618